              Case 18-11625-LSS        Doc 436     Filed 09/09/19     Page 1 of 33




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE
                                                 )
In re:                                           ) Chapter 11
                                                 )
TINTRI, INC.,                                    ) Case No. 18-11625 (LSS)
                                                 )
                       Debtor.                   )
                                                 ) Docket Ref. No. 391, 392, and 412

NOTICE OF FILING OF PLAN SUPPLEMENT TO THE OFFICIAL COMMITTEE OF
 UNSECURED CREDITORS OF TINTRI, INC.’S PLAN OF LIQUIDATION UNDER
                CHAPTER 11 OF THE BANKRUPTCY CODE

                The Official Committee of Unsecured Creditors of Tintri, Inc. (the “Creditors’

Committee”) hereby files its Plan Supplement, pursuant to The Official Committee of Unsecured

Creditors of Tintri, Inc.’s Plan of Liquidation under Chapter 11 of the Bankruptcy Code (the

“Plan”).


Dated: September 9, 2019
       Wilmington, Delaware                  WOMBLE BOND DICKINSON (US) LLP


                                             /s/ Ericka F. Johnson
                                             Matthew P. Ward (Del. Bar No. 4471)
                                             Ericka F. Johnson (Del. Bar No. 5024)
                                             Morgan L. Patterson (Del. Bar No. 5388)
                                             1313 N. Market Street, Suite 1200
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 252-4320
                                             Facsimile: (302) 252-4330
                                             Email: matthew.ward@wbd-us.com
                                             Email: ericka.johnson@wbd-us.com
                                             Email: morgan.patterson@wbd-us.com

                                             Counsel to the Official Committee of Unsecured
                                             Creditors




WBD (US) 47491976v1
              Case 18-11625-LSS      Doc 436     Filed 09/09/19   Page 2 of 33




                                    TABLE OF CONTENTS

                                                                                 EXHIBIT
 DOCUMENT TITLE:                                                                 NUMBER:

 Liquidating Trust Agreement                                                        1

 Preserved Causes of Action of Debtors Against Third Parties                        2

 Letter Agreement Regarding Definition of Consultation Rights by and between        3
 TriplePoint Capital and Carroll Services, LLC, as Liquidation Trustee




WBD (US) 47491976v1
              Case 18-11625-LSS   Doc 436   Filed 09/09/19   Page 3 of 33



                                     Exhibit 1




WBD (US) 47491976v1
          Case 18-11625-LSS             Doc 436        Filed 09/09/19        Page 4 of 33



                          LIQUIDATION TRUST AGREEMENT

              This Liquidation Trust Agreement is made as of the Effective Date
(defined below), by and between Tintri, Inc., as debtor and debtor in possession (the
“Debtor”), and Carroll Services, LLC, as trustee (the “Liquidation Trustee”). 1

                                            RECITALS

                WHEREAS, on July 10, 2018 (the “Petition Date”), the Debtor filed a
voluntary petition under Chapter 11 of the title 11 of the United States Code, 11 U.S.C.
§§ 101-1532 (the “Bankruptcy Code”) with the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”); and

              WHEREAS, the Official Committee of Unsecured Creditors of Tintri,
Inc. (the “Committee”) filed a Plan of Liquidation Under Chapter 11 of the Bankruptcy
Code on August 15, 2019 (as may be amended, the “Plan”); and

              WHEREAS, the Plan was confirmed by the Bankruptcy Court by Order
entered on September 26, 2019 (the “Confirmation Order”); and

               WHEREAS, the Plan’s Effective Date occurred on September __, 2019
(the “Effective Date”); and

                WHEREAS, the Plan contemplates, on the Effective Date, (a) the creation
of a liquidation trust (the “Liquidation Trust”) and the creation of beneficial interests in
the Liquidation Trust of holders of Allowed Claims in Classes 5 and 6 of the Plan, 2
respectively (collectively, the “Beneficiaries” and, each individually, a “Beneficiary”)
and the transfer to the Liquidation Trust of the following: (i) the funds to be received
pursuant to the Committee Settlement (including, without limitation, the Wind-Down
Reserve, as such term is defined in the Committee Settlement, in the amount of
$2,000,000 and the GUC Sales Proceeds Recovery, as such term is defined in the
Committee Settlement, in the amount of $1,325,000) (collectively, the “Trust Funds”),
and (ii) all Assets of the Debtor and the Estate including remaining funds in the
Professional Fee Escrow Account and the Administrative and Priority Claims Reserve
other than (a) the Purchased Assets, (b) the Effective Date Cash Payment once made, and
(c) any Cause of Action and Claim not released pursuant to Sections 11.7, 11.8, and 11.9
of the Plan (collectively, the “Causes of Action,” together with the Trust Funds, the
“Trust Assets”).

                WHEREAS, the Trust Assets are to be liquidated and distributed to the
Beneficiaries, as set forth in the Plan; and



1
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such
       terms in the Plan.
2
       Class 3 holds liens on certain Causes of Action assigned to the Liquidation Trust and will share its
       portion of proceeds pursuant to the terms of the Committee Settlement.
          Case 18-11625-LSS         Doc 436      Filed 09/09/19     Page 5 of 33



               WHEREAS, the Plan contemplates that the Liquidation Trust shall be
created for the primary purpose of Liquidation the Trust Assets in an expeditious but
orderly manner for the benefit of the Beneficiaries, with no objective to continue or
engage in the conduct of a trade or business, except to the extent reasonably necessary to
and consistent with the Liquidation purpose of the Liquidation Trust and the Plan; and

               NOW, THEREFORE, pursuant to the Plan and the Confirmation Order, in
consideration of the premises, the mutual agreements of the parties contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and affirmed, the parties hereby agree as follows:
                                   ARTICLE I
                              DECLARATION OF TRUST

                Creation and Purpose of the Liquidation Trust. The Debtor and the
Liquidation Trustee hereby create the Liquidation Trust for the primary purpose of
liquidating and distributing the Trust Assets to the Beneficiaries in accordance with the
Plan, the Confirmation Order, and applicable tax statutes, rules and regulations, and in
an expeditious but orderly manner, with no objective to continue or engage in the
conduct of a trade or business. In particular, the Liquidation Trustee shall make timely
distributions and not unduly prolong the duration of the Liquidation Trust.

               Declaration of Trust. In order to declare the terms and conditions hereof,
and in consideration of the confirmation of the Plan, the Debtor and the Liquidation
Trustee have executed this Liquidation Trust Agreement and, effective on the Effective
Date, hereby irrevocably transfer to the Liquidation Trust, all of the right, title and
interests of the Debtor in and to the Trust Assets, to have and to hold unto the
Liquidation Trust and its successors and assigns forever, under and subject to the terms
of the Plan and the Confirmation Order for the benefit of the Beneficiaries and their
successors and assigns as provided for in this Liquidation Trust Agreement and in the
Plan and Confirmation Order.

               Vesting of Trust Assets. As of the Effective Date and upon execution of
this Agreement, the Trust Assets shall be vested in the Liquidation Trust pursuant to the
terms of the Plan and the Confirmation Order, subject to the rights and interests of the
Liquidation Trust’s beneficiaries.

                Transfer of Trust Assets. Pursuant to Bankruptcy Code section 1141,
and the Confirmation Order, all transfers and contributions made pursuant to Section
6.5.2 of the Plan are made free and clear of all Claims, Liens, encumbrances, charges,
and other interests. Upon completion of the transfer of the Trust Assets to the
Liquidation Trust, the Debtor will have no further interest in, or with respect to, the Trust
Assets, or the Liquidation Trust. For all federal income tax purposes, all parties
(including, without limitation, the Debtor, the Liquidation Trustee, and the Liquidation
Trust’s beneficiaries) will treat the transfer of assets to the Liquidation Trust in
accordance with the terms of the Plan, as a transfer to the Liquidation Trust’s
beneficiaries, followed by a transfer by such Liquidation Trust’s beneficiaries to the

                                             2
          Case 18-11625-LSS         Doc 436      Filed 09/09/19    Page 6 of 33



Liquidation Trust, and the Liquidation Trust’s beneficiaries will be treated as the grantors
and owners thereof.


                All such Trust Assets shall be delivered to the Liquidation Trust free and
clear of interests, claims, liens, or other encumbrances of any kind, except the Allowed
Claims of the Beneficiaries. Moreover, on the Effective Date, all privileges with respect
to any of the Trust Assets, including the attorney/client privilege, to which the Debtor
are entitled shall be automatically vested in, and available for assertion by or waiver on
behalf of the Liquidation Trust. To the extent any of the foregoing does not
automatically occur on the Effective Date or is not effectuated through the Confirmation
Order or this Agreement, the Debtor shall, on the Effective Date, execute such other and
further documents as is reasonably necessary to effectuate all of the foregoing.

                Funding of the Trust. The Liquidation Trust shall be funded with the
Trust Assets.

               Acceptance by Liquidation Trustee. The Liquidation Trustee hereby
accepts the trust imposed upon it by this Liquidation Trust Agreement and agrees to
observe and perform that trust on and subject to the terms and conditions set forth in this
Liquidation Trust Agreement, the Plan, and the Confirmation Order. In connection with
and in furtherance of the purposes of the Liquidation Trust, the Liquidation Trustee
hereby accepts the transfer of the Trust Assets.

               Name of the Liquidation Trust. The Liquidation Trust established
hereby shall be known as the “The Tintri Liquidation Trust.”

                                  ARTICLE II
                           THE LIQUIDATION TRUSTEE

                 Appointment. The Liquidation Trustee has been selected pursuant to the
provisions of the Plan. The Liquidation Trustee’s appointment shall continue until the
earlier of: (a) the termination of the Liquidation Trust; or (b) the Liquidation Trustee’s
resignation, death, dissolution, removal, or liquidation.

               General Powers. Except as otherwise provided in this Liquidation Trust
Agreement, the Plan, or the Confirmation Order, the Liquidation Trustee may control and
exercise authority over the Trust Assets, over the acquisition, management and
disposition thereof, and over the management and conduct of the business of the
Liquidation Trust. No person dealing with the Liquidation Trust shall be obligated to
inquire into the Liquidation Trustee’s authority in connection with the acquisition,
management, or disposition of Trust Assets. Without limiting the foregoing, but subject
to the Plan, the Confirmation Order, and other provisions of this Liquidation Trust
Agreement, the Liquidation Trustee shall expressly be authorized, in the exercise of its
business judgment, with respect to the Liquidation Trust and the Trust Assets, to:

                       a)     exercise all power and authority that may be or could have
                been exercised, commence all proceedings that may be or could have been

                                             3
Case 18-11625-LSS       Doc 436      Filed 09/09/19     Page 7 of 33



   commenced and take all actions that may be or could have been taken with
   respect to the Trust Assets by any officer, director, shareholder or other
   party acting in the name of the Debtor or its Estate with like effect as if
   duly authorized, exercised and taken by action of such officers, directors,
   shareholders or other Party;

          b)      open and maintain bank accounts on behalf of or in the
   name of the Liquidation Trust, calculate and make distributions and take
   other actions consistent with the Plan and the implementation thereof,
   including the establishment, re-evaluation, adjustment and maintenance of
   appropriate reserves, in the name of the Liquidation Trust;

          c)      receive, manage, liquidate, invest, supervise, and protect
   the Trust Assets, subject to the limitations provided herein, provided,
   however, that investments shall be limited to demand and time deposits or
   United State Treasury bills;

          d)      hold legal title to any and all Trust Assets; subject to the
   applicable provisions of the Plan, collect and liquidate all Trust Assets;

           e)      review, and where appropriate, object to claims and
   supervise and administer the resolution and settlement of all Claims and
   all Distributions to holders of Allowed Claims, the Beneficiaries, and
   creditors of the Liquidation Trust, including, without limitation, the power
   to subordinate and recharacterize Claims by objection, motion, or
   adversary proceeding in accordance with this Liquidation Trust
   Agreement, the Plan, and the Confirmation Order,

           f)     in accordance with this Liquidation Trust Agreement
   pursue, prosecute, resolve and compromise and settle, or otherwise
   liquidate any Avoidance Action or other Cause of Action;

          g)      seek a determination of tax liability under Bankruptcy Code
   section 505; file, if necessary, any and all tax and information returns
   required with respect to the Liquidation Trust; make tax elections for and
   on behalf of the Liquidation Trust; and pay taxes, if any, payable for and
   on behalf of the Liquidation Trust;

         h)     wind down the affairs of the Debtor, including the wind
   down and termination of any 401(k) plans of the Debtor;

           i)     pay all lawful, expenses, debts, charges, taxes and liabilities
   of the Liquidation Trust;


                                 4
Case 18-11625-LSS      Doc 436       Filed 09/09/19     Page 8 of 33



          j)      withhold from the amount distributable to any person such
   amount as may be sufficient to pay any tax or other charge which the
   Liquidation Trustee has determined, in its sole discretion, may be required
   to be withheld therefrom under the income tax laws or other laws of the
   United States or of any state or political subdivision thereof, including,
   without limitation, requiring that, as a condition to the receipt of a
   Distribution, the Holder of an Allowed Claim complete the appropriate
   IRS Form W-8 or IRS Form W-9;

          k)      take any action reasonably necessary to access any
   insurance policy or coverage made available to the Liquidation Trust
   pursuant to the terms of the Plan;

          l)      enter into any agreement or execute any document required
   by or consistent with the Plan, the Confirmation Order or this Liquidation
   Trust Agreement and perform all obligations thereunder;

          m)     purchase and carry all insurance policies and pay all
   insurance premiums and costs it deems reasonably necessary or advisable;

          n)      take all other actions consistent with the provisions of the
   Plan which the Liquidation Trustee deems reasonably necessary or
   desirable to administer the Liquidation Trust;

           o)     implement, enforce or discharge all of the terms, conditions
   and all other provisions of, and all duties and obligations under, the Plan,
   the Confirmation Order and this Liquidation Trust Agreement;

          p)     calculate and implement          all   Distributions   for   the
   Liquidation Trust’s beneficiaries;


            q)      administer and pay taxes, including, among other things,
   (i) filing tax returns, and (ii) representing the interest and account of the
   Liquidation Trust before any taxing authority in all matters including,
   without limitation, any action, suit, proceeding or audit, and distributing
   information statements as required for federal income tax and other
   applicable tax purposes;


          r)     retain and pay at normal and customary rates or on a
   contingency fee basis, on a monthly or other periodic basis, without prior
   Bankruptcy Court approval, professionals in connection with the
   Liquidation Trustee’s performance of its duties under the Plan and this
   Liquidation Trust Agreement; and

                                 5
          Case 18-11625-LSS         Doc 436      Filed 09/09/19     Page 9 of 33



                       s)      file an application for entry by the Bankruptcy Court of a
               final decree closing any or all of the Chapter 11 Cases.


               Compensation of Liquidation Trustee and its Professionals. The
Liquidation Trustee shall be entitled to receive reasonable compensation and
reimbursement of expenses in connection with the performance of its duties, plus the
reimbursement of reasonable out-of-pocket expenses. Professionals retained by the
Liquidation Trustee shall be entitled to receive reasonable compensation and
reimbursement of expenses from Trust Assets, provided that, in the event that Trust
Assets are insufficient to compensate the Liquidation Trustee for the performance of its
duties, the Liquidation Trustee may resign in accordance with the terms of this
Agreement.

               On or before the last day of each month following the month for which
compensation or reimbursement is sought, each of the Liquidation Trustee’s
professionals seeking compensation shall serve a monthly statement on the Liquidation
Trustee (unless any such professional and the Liquidation Trustee agree to different
process). The Liquidation Trustee will have fifteen (15) days from the date such
statement is received to review the statement and object to such statement by serving an
objection on the professional setting forth the precise nature of the objection and the
amount at issue. At the expiration of the fifteen (15) day period, the Liquidation Trustee
shall pay from Trust Assets 100% of the amounts requested, except for the portion of
such fees and disbursements to which any objection has been made.

               The parties shall attempt to consensually resolve objections, if any, to any
monthly statement. If the parties are unable to reach a consensual resolution of any such
objection, the party who received an objection to its fees and costs may seek payment of
such fees and costs by filing a motion with the Bankruptcy Court. If the Liquidation
Trustee or any professional fails to submit a monthly statement, it shall be ineligible to
receive payment of fees and expenses therefor as provided in this Liquidation Trust
Agreement until the monthly statement is submitted.

               General Duties, Obligations, Rights and Benefits of the Liquidation
Trustee. The Liquidation Trustee shall have all duties, obligations, rights and benefits
assumed by, assigned to, or vested in the Liquidation Trust under the Plan, the
Confirmation Order, this Liquidation Trust Agreement and any other agreement entered
into pursuant to or in connection with the Plan. Such duties, obligations, rights and
benefits include, without limitation, (a) calculating and implementing all Distributions for
the Liquidation Trust’s beneficiaries; (b) administering and paying taxes, including,
among other things, (i) filing of tax returns, and (ii) representing the interest and account
of the Liquidation Trust before any taxing authority in all matters including, without
limitation, any action, suit, proceeding or audit; (c) periodic reporting to the Oversight
Committee of the status of prosecution of Causes of Action; (d) liquidating the
Liquidation Trust Assets, including through the commencement of Causes of Action at
the discretion of the Liquidation Trustee subject to certain consultation rights, and
providing payments to the Liquidation Trust’s beneficiaries in accordance with the

                                             6
         Case 18-11625-LSS         Doc 436       Filed 09/09/19    Page 10 of 33



provisions of this Plan; (e) retaining and paying at normal and customary rates on a
monthly basis or on a contingency fee basis professionals in connection with the
Liquidation Trustee’s performance of its duties under the Plan and Liquidation Trust
Agreement; (f) distributing information statements as required for federal income tax and
other applicable tax purposes; (g) filing an application for entry by the Bankruptcy Court
of a final decree closing the Chapter 11 Case; and (h) such other responsibilities as may
be vested in the Liquidation Trustee pursuant to the Plan, the Liquidation Trust
Agreement or Bankruptcy Court order or as may be necessary and proper to carry out the
provisions of the Plan. In addition, after the Plan Confirmation Date, the Liquidation
Trustee shall file with the Bankruptcy Court and submit to the United States Trustee
regular post-confirmation status reports every three months, on or before each of the
fifteenth (15th) day of January, April, July, and October as appropriate, until the Chapter
11 Case is closed, converted, or dismissed, whichever happens earlier.

               Replacement of the Liquidation Trustee. The Liquidation Trustee may
resign at any time upon thirty (30) days’ written notice delivered to the Bankruptcy
Court, provided that such resignation shall become effective only upon the appointment
of a permanent or interim successor Liquidation Trustee. In the event of the resignation
or removal of the Liquidation Trustee, the Bankruptcy Court may designate a person to
serve as successor Liquidation Trustee based upon submissions from interested parties
(including any Beneficiary) or, in the event a successor Liquidation Trustee is not
appointed, upon notice and a hearing, enter an order approving the Liquidation Trustee’s
resignation. Upon its appointment, the successor Liquidation Trustee, without any further
act, shall become fully vested with all of the rights, powers, duties and obligations of its
predecessor, and all responsibilities of the predecessor Liquidation Trustee relating to the
Liquidation Trust shall be terminated. In the event of the removal or resignation of any
Liquidation Trustee, such Liquidation Trustee (or its estate or representatives) shall be
entitled to seek compensation for all reasonable fees and expenses accrued through the
effective date of termination, in accordance with the procedures set forth in this
Liquidation Trust Agreement. The provisions of Article IV shall survive the resignation
or removal of any Liquidation Trustee.

               Liquidation Trust Continuance. The death, dissolution, resignation or
removal of the Liquidation Trustee shall not terminate the Liquidation Trust or revoke
any existing agency created by the Liquidation Trustee pursuant to this Liquidation Trust
Agreement or invalidate any action theretofore taken by the Liquidation Trustee, and the
successor Liquidation Trustee agrees that the provisions of this Liquidation Trust
Agreement shall be binding upon and inure to the benefit of the successor Liquidation
Trustee and all its successors or assigns.

                           ARTICLE III
         PROSECUTION AND RESOLUTION OF CAUSES OF ACTION

                The Liquidation Trust’s Exclusive Authority to Pursue, Settle, or
Abandon Causes of Action. The Liquidation Trust shall have exclusive rights, powers,
and interests of the Estate to pursue, settle or abandon all of the Causes of Action, subject
to certain consultation rights with respect to certain Causes of Action, in each case as the

                                             7
         Case 18-11625-LSS         Doc 436       Filed 09/09/19    Page 11 of 33



sole representative of the Estate with respect thereto pursuant to Bankruptcy Code section
1123(b)(3).

              Settlement of Causes of Action. The Liquidation Trustee will have the
sole power to resolve, compromise, and settle any Causes of Action on behalf of the
Liquidation Trust without prior Bankruptcy Court approval; provided, however, that the
Secured Lender shall have consultation rights with respect to certain Causes of Action.

                               ARTICLE IV
                   LIABILITY OF LIQUIDATION TRUSTEE;
                INDEMNIFICATION RESERVE AND INSURANCE

                 Standard of Care; Exculpation. Neither the Liquidation Trustee nor any
director, officer, affiliate, employee, employer, attorney, professional, agent or
representative of the Liquidation Trustee shall be liable for losses, claims, damages,
liabilities or expenses in connection with the affairs of the Liquidation Trust to any holder
of a Claim against, or interest in, the Debtor, or to any Beneficiary of the Liquidation
Trust, or any other person, for the acts or omissions of the Liquidation Trustee; provided,
however, that the foregoing limitation shall not apply to any losses, claims, damages,
liabilities or expenses suffered or incurred by any holder of an Allowed Claim that are
found in a final judgment by a court of competent jurisdiction (not subject to further
appeal) to have resulted primarily and directly from the fraud, gross negligence or willful
misconduct of the Liquidation Trustee, or any director, officer, affiliate, employee,
employer, attorney, professional, agent or representative of the Liquidation Trustee, in
which case the party committing such fraud, gross negligence or willful misconduct shall
not be protected by this paragraph with respect to such acts.

               Indemnification. Except as otherwise set forth in the Plan or
Confirmation Order, the Liquidation Trustee, and any director, officer, affiliate,
employee, employer, attorney, professional, agent or representative of the Liquidation
Trustee (each, an “Indemnified Party” and collectively, the “Indemnified Parties”) shall
be defended, held harmless and indemnified from time to time by the Liquidation Trust
against any and all losses, claims, damages, liabilities, penalties, obligations and
expenses, including the costs for counsel or others in investigating, preparing or
defending any action or claim, whether or not in connection with litigation in which any
Indemnified Party is a party, or enforcing this Liquidation Trust Agreement (including
these indemnity provisions), as and when incurred, caused by, relating to, based upon or
arising out of (directly or indirectly) the Liquidation Trustee’s acceptance of or the
performance or nonperformance of its obligations under this Liquidation Trust
Agreement, the Plan or the Confirmation Order; provided, however, such indemnity shall
not apply to any such loss, claim, damage, liability or expense to the extent it is found in
a final judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from the fraud, gross negligence or willful
misconduct of the Liquidation Trustee, or any director, officer, affiliate, employee,
employer, attorney, professional, agent or representative of the Liquidation Trustee, in
which case the party committing such fraud, gross negligence or willful misconduct shall
not be protected by this paragraph with respect to such acts. Satisfaction of any obligation

                                             8
         Case 18-11625-LSS         Doc 436       Filed 09/09/19   Page 12 of 33



of the Liquidation Trust arising pursuant to the terms of this section shall be payable only
from the Trust Assets, may, at the discretion of the Liquidation Trustee, be advanced
prior to the conclusion of such matter, and such right to payment shall be prior and
superior to any other rights to receive a distribution of the Trust Assets.

                The Liquidation Trust shall promptly pay expenses reasonably incurred by
any Indemnified Party in defending, participating in, or settling any action, proceeding or
investigation in which such Indemnified Party is a party or is threatened to be made a
party or otherwise is participating in connection with the Liquidation Trust Agreement or
the duties, acts or omissions of the Liquidation Trustee, upon submission of invoices
therefor, whether in advance of the final disposition of such action, proceeding, or
investigation or otherwise. Each Indemnified Party hereby undertakes, and the
Liquidation Trust hereby accepts its undertaking, to repay any and all such amounts so
advanced if it shall ultimately be determined that such Indemnified Party is not entitled to
be indemnified therefor under this Liquidation Trust Agreement.

                Insurance. The Liquidation Trust may purchase, using Trust Assets, and
carry all insurance policies and pay all insurance premiums and costs the Liquidation
Trustee deems reasonably necessary or advisable, including, without limitation,
purchasing any errors and omissions insurance with regard to any liabilities, losses,
damages, claims, costs and expenses it may incur, including but not limited to attorneys’
fees, arising out of or due to its actions or omissions, or consequences of such actions or
omissions, other than as a result of its fraud or willful misconduct, with respect to the
implementation and administration of the Plan or this Liquidation Trust Agreement.


                         ARTICLE V
  PROVISIONS CONCERNING ADMINISTRATION OF THE LIQUIDATION
                           TRUST

               Register of Beneficiaries. The Liquidation Trust shall cause to be
maintained at all times a register of the Beneficiaries’ names, addresses of record,
amounts of Allowed Claims, and ratable interests in the Liquidation Trust (the
“Register”). The Liquidation Trust shall cause the Register to be kept at its office or at
such other place or places as may be designated by the Liquidation Trustee from time to
time.

               Books and Records. The Liquidation Trust also shall maintain in respect
of the Liquidation Trust and the Beneficiaries’ books and records relating to the Trust
Assets and income realized therefrom and the payment of expenses of and claims against
or assumed by the Liquidation Trust in such detail and for such period of time as may be
necessary to enable it to make full and proper reports in respect thereof. Except as
expressly provided in this Liquidation Trust Agreement, the Plan or the Confirmation
Order, or as may be required by applicable law, nothing in this Liquidation Trust
Agreement is intended to require the Liquidation Trust to file any accounting or seek
approval of any court with respect to the administration of the Liquidation Trust, or as a
condition for making any payment or distribution out of the Trust Assets.

                                             9
         Case 18-11625-LSS         Doc 436        Filed 09/09/19   Page 13 of 33



               Interim Reporting. After the Plan Confirmation Date, the Liquidation
Trustee shall file with the Bankruptcy Court regular post-confirmation status reports
every three months, on or before each of the fifteenth (15th) day of January, April, July,
and October as appropriate, until the Chapter 11 Case is closed, converted, or dismissed,
whichever happens earlier.

                               ARTICLE VI
                 BENEFICIAL INTERESTS AND BENEFICIARIES

                Trust Beneficial Interests. Each holder of an Allowed Claim in Classes 5
and 6 under the Plan shall be entitled to receive a beneficial interest in the Liquidation
Trust in accordance with the treatment of such Claim under the Plan, and shall be entitled
to distributions as set forth in the Plan.

              Interest Beneficial Only. The ownership of a beneficial interest in the
Liquidation Trust shall not entitle any Beneficiary to any title in or to the Trust Assets or
to any right to call for a partition or division of the Trust Assets or to require an
accounting.

                Absolute Owners. The Liquidation Trustee may deem and treat the
Beneficiary reflected as the owner of a beneficial interest on the Register as the absolute
owner thereof for the purposes of receiving distributions and payments on account
thereof for federal and state income tax purposes and for all other purposes whatsoever.

               Change of Address. A Beneficiary may, after the Effective Date, select
an alternative distribution address by filing a notice with the Bankruptcy Court (copy
served on the Liquidation Trustee) identifying such alternative distribution address.
Absent such notice, the Liquidation Trustee shall not recognize any such change of
distribution address. Such notification shall be effective only upon receipt by the
Liquidation Trustee.

               Standing. Except as expressly provided in this Liquidation Trust
Agreement, the Plan or the Confirmation Order, a Beneficiary does not have standing to
direct the Liquidation Trustee to do or not to do any act or to institute any action or
proceeding at law or in equity against any party upon or with respect to the Trust Assets.




                                             10
         Case 18-11625-LSS         Doc 436       Filed 09/09/19   Page 14 of 33



                                    ARTICLE VII
                                   DISTRIBUTIONS

               Distributions to Beneficiaries from Trust Assets. All payments to be
made by the Liquidation Trust to any Beneficiary shall be made only in accordance with
the Plan, the Confirmation Order and this Liquidation Trust Agreement and from the
Trust Assets (or from the income and proceeds realized from the Trust Assets), if any,
and only to the extent that the Liquidation Trust has sufficient Trust Assets (or income
and proceeds realized from the Trust Assets) to make such payments in accordance with
and to the extent provided for in the Plan, the Confirmation Order and this Liquidation
Trust Agreement.

               No Distribution Pending Allowance. No payment or distribution shall be
made with respect to any Disputed Claim unless and until such Disputed Claim becomes
an Allowed Claim, except for distributions into a Disputed Claims Reserve in accordance
with the Plan, Confirmation Order, and this Liquidation Trust Agreement.

              Distributions after Allowance. Distributions to each holder of a Disputed
Claim, to the extent that such Claim ultimately becomes an Allowed Claim, shall be
made in accordance with the provisions of the Plan.

                Non-Cash Property. Any non-Cash property of the Liquidation Trust
may be sold, transferred or abandoned by the Liquidation Trustee. If, in the Liquidation
Trustee’s reasonable judgment, such property cannot be sold in a commercially
reasonable manner, or the Liquidation Trustee believes, in good faith, such property has
no value to the Liquidation Trust, the Liquidation Trustee shall have the right, subject to
obtaining the approval of the Bankruptcy Court, to abandon or otherwise dispose of such
property, including by donation of such property to a charity designated by the
Liquidation Trustee. Except in the case of fraud, willful misconduct or gross negligence,
no party in interest shall have a cause of action against the Liquidation Trustee or any
director, officer, employee, consultant or professional of the Liquidation Trustee, arising
from or related to the disposition of non-Cash property in accordance with this section.

               Distributions on Non-Business Days. Any payment or distribution due
on a day other than a Business Day shall be made, without interest, on the next Business
Day.

                                     ARTICLE VIII
                                       TAXES

               Income Tax Status. Consistent with Revenue Procedure 94-45, 1994-28
I.R.B. 124, the Liquidation Trust shall be treated as a Liquidation trust pursuant to
Treasury Regulation Section 301.7701-4(d) and as a grantor trust pursuant to IRC
Sections 671-677. As such, the Beneficiaries will be treated as both the grantors and the
deemed owners of the Liquidation Trust. Any items of income, deduction, credit and loss
of the Liquidation Trust shall be allocated for federal income tax purposes to the
Beneficiaries, on a pro rata basis.


                                            11
         Case 18-11625-LSS         Doc 436       Filed 09/09/19   Page 15 of 33



                Tax Returns. The Liquidation Trustee, on behalf of the Debtor and the
Estate, shall cause tax returns and all other appropriate or necessary documents related to
municipal, State, Federal, or other tax law to be prepared and filed timely. The
Liquidation Trustee shall file any such tax returns as are necessary on behalf of the
Liquidation Trust as a grantor trust.

               Valuations. As soon as possible after the Effective Date, the Liquidation
Trust shall make a good faith valuation of the Trust Assets, and such valuation shall be
used consistently by all parties (including, without limitation, the Liquidation Trust and
the Beneficiaries) for all federal income tax purposes. The Liquidation Trust also shall
file (or cause to be filed) any other statements, returns or disclosures relating to the
Liquidation Trust that are required by any governmental unit.

               Expedited Determination of Taxes. The Liquidation Trust may request
an expedited determination of taxes of the Debtor and of the Liquidation Trust under
Bankruptcy Code section 505(b) for all returns filed for, or on behalf of, the Debtor and
the Liquidation Trust for all taxable periods through the termination of the Liquidation
Trust.

                              ARTICLE IX
                    TERMINATION OF LIQUIDATION TRUST

               Termination of Liquidation Trust. The Liquidation Trustee shall be
discharged and the Liquidation Trust shall be terminated on the earlier of (a) the date on
which (i) all Disputed Claims against the Liquidation Trust have been resolved, (ii) all of
the Trust Assets have been liquidated, (iii) all duties and obligations of the Liquidation
Trustee hereunder have been fulfilled, (iv) all distributions required to be made by the
Liquidation Trustee under the Plan and this Liquidation Trust Agreement have been
made, and (v) the Chapter 11 Case has been closed; and (b) the fifth (5th) anniversary of
the Effective Date; provided, however, that the term of the Liquidation Trust may be
further extended upon Court approval obtained prior to the conclusion of the previous
term.

                Events Upon End of Term Termination. At the conclusion of the term
of the Liquidation Trust, the Liquidation Trust shall distribute the remaining Trust
Assets, if any, to the Beneficiaries, in accordance with the Plan, the Confirmation Order
and this Liquidation Trust Agreement or as provided by further order of the Bankruptcy
Court.

               Winding Up and Discharge of the Liquidation Trustee. For the
purposes of winding up the affairs of the Liquidation Trust at the conclusion of its term,
the Liquidation Trustee shall continue to act as Liquidation Trustee until its duties under
this Liquidation Trust Agreement have been fully discharged or its role as Liquidation
Trustee is otherwise terminated under this Liquidation Trust Agreement and the Plan.
Upon a motion by the Liquidation Trustee, the Bankruptcy Court may enter an order
relieving the Liquidation Trustee, its agents and employees of any further duties,
discharging the Liquidation Trustee and releasing its bond, if any.


                                            12
         Case 18-11625-LSS         Doc 436        Filed 09/09/19   Page 16 of 33



                                 ARTICLE XI
                          MISCELLANEOUS PROVISIONS


               Amendments. The Liquidation Trustee may, with the approval of the
Bankruptcy Court, modify, supplement, or amend this Liquidation Trust Agreement to
clarify any ambiguity or inconsistency, or render the Liquidation Trust Agreement in
compliance with its stated tax purposes, and only if such amendment does not materially
and adversely affect the interests, rights, treatment or distributions of any Beneficiaries.
The Liquidation Trustee may, with the approval of the Bankruptcy Court, modify,
supplement, or amend this Liquidation Trust Agreement in any way that is not
inconsistent with the Plan or the Confirmation Order.

               Waiver. No failure to exercise, or delay in exercising, any right, power or
privilege hereunder by the Liquidation Trust or the Liquidation Trustee, shall operate as
a waiver, nor shall any single or partial exercise of any right, power or privilege
hereunder preclude any further exercise thereof, or of any other right, power or privilege.

               Cumulative Rights and Remedies. The rights and remedies provided in
this Liquidation Trust Agreement are cumulative and are not exclusive of any rights
under law or in equity.

               Irrevocability. This Liquidation Trust Agreement and the Liquidation
Trust created hereunder shall be irrevocable, except as otherwise expressly provided in
this Liquidation Trust Agreement.

               Tax Identification Numbers. The Liquidation Trustee may require any
Beneficiary to furnish to the Liquidation Trustee its social security number or employer
or taxpayer identification number as assigned by the IRS, and the Liquidation Trustee
may condition any distribution to any Beneficiary upon the receipt of such identification
number.

               Relationship to the Plan. The principal purpose of this Liquidation Trust
Agreement is to aid in the implementation of the Plan and, therefore, this Liquidation
Trust Agreement incorporates and is subject to the provisions of the Plan and the
Confirmation Order. In the event that any provision of this Liquidation Trust Agreement
is found to be inconsistent with a provision of the Plan or the Confirmation Order, the
provisions of the Plan or the Confirmation Order, as applicable, shall control.

               Division of Liquidation Trust. Under no circumstances shall the
Liquidation Trustee have the right or power to divide the Liquidation Trust unless
authorized to do so by the Bankruptcy Court.

              Applicable Law. The Liquidation Trust is made in the State of Delaware,
and the Liquidation Trust and this Liquidation Trust Agreement, and the rights and
obligations of the Liquidation Trustee are to be governed by and construed and
administered according to the laws of the State of Delaware; provided, however, that,
except as expressly provided in this Liquidation Trust Agreement, there shall not be

                                             13
         Case 18-11625-LSS          Doc 436       Filed 09/09/19   Page 17 of 33



applicable to the Liquidation Trust, the Liquidation Trustee, or this Liquidation Trust
Agreement (a) the provisions of Section 3540 of Title 12 of the Delaware Code; or
(b) any provisions of the laws (statutory or common) of the State of Delaware pertaining
to trusts which relate to or regulate: (i) the filing with any court or governmental body or
agency of trustee accounts or schedules of trustee fees and charges; (ii) affirmative
requirements to post bonds for trustees, officers, agents or employees of a trust; (iii) the
necessity for obtaining court or other governmental approval concerning the acquisition,
holding or disposition of real or personal property; (iv) fees or other sums payable to
trustees, officers, agents or employees of a trust; (v) the allocation of receipts and
expenditures to income or principal; (vi) restrictions or limitations on the permissible
nature, amount or concentration of trust investments or requirements relating to the
titling, storage or other manner of holding of trust assets; or (vii) the establishment of
fiduciary or other standards or responsibilities or limitations on the acts or powers of
trustees, which are inconsistent with the limitations or liabilities or authorities and powers
of the Liquidation Trustee set forth or referenced in this Liquidation Trust Agreement.

                Retention of Jurisdiction. Notwithstanding the Effective Date, and to the
fullest extent permitted by law, the Bankruptcy Court shall retain exclusive jurisdiction
over the Liquidation Trust after the Effective Date, including, without limitation,
jurisdiction to resolve any and all controversies, suits and issues that may arise in
connection therewith, including, without limitation, this Liquidation Trust Agreement, or
any entity’s rights or obligations in connection herewith, including without limitation, any
action against the Liquidation Trustee, or any professional retained by the Liquidation
Trustee in each case in its capacity as such. Each party to this Liquidation Trust
Agreement hereby irrevocably consents to the exclusive jurisdiction of the Bankruptcy
Court in any action to enforce, interpret or construe any provision of this Liquidation
Trust Agreement or of any other agreement or document delivered in connection with this
Liquidation Trust Agreement, and also hereby irrevocably waives any defense of
improper venue, forum non conveniens or lack of personal jurisdiction to any such action
brought in the Bankruptcy Court.

               Severability. In the event that any provision of this Liquidation Trust
Agreement or the application thereof to any person or circumstance shall be determined
by the Bankruptcy Court to be invalid or unenforceable to any extent, the remainder of
this Liquidation Trust Agreement, or the application of such provision to persons or
circumstance, other than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and such provision of this Liquidation Trust Agreement shall be valid
and enforced to the fullest extent permitted by law.

               Limitation of Benefits. Except as otherwise specifically provided in this
Liquidation Trust Agreement, the Plan or the Confirmation Order, nothing herein is
intended or shall be construed to confer upon or to give any person other than the parties
hereto and the Beneficiaries any rights or remedies under or by reason of this Liquidation
Trust Agreement.

             Notices. All notices, requests, demands, consents and other
communication hereunder shall be in writing and shall be deemed to have been duly

                                             14
         Case 18-11625-LSS            Doc 436    Filed 09/09/19    Page 18 of 33



given to a person, if delivered: (a) in person; (b) by regular first class mail; or (c) by
overnight mail, registered mail, or certified mail, to the following addresses:

               If to the Liquidation Trustee:

                      Carroll Services, LLC
                      Attn: James P. Carroll
                      [insert]

               with a copy to:

                      Matthew P. Ward, Esq.
                      Ericka F. Johnson, Esq.
                      Womble Bond Dickinson (US), LLP
                      1313 N. Market Street, Suite 1200
                      Wilmington, DE 19801
               If to a Beneficiary:
                      To the name and Distribution Address set
                      forth in the Register with respect to such
                      Beneficiary.

The parties may designate in writing from time to time other and additional places to
which notices may be sent.
                Further Assurances. From and after the Effective Date, the parties
hereto covenant and agree to execute and deliver all such documents and notices and to
take all such further actions as may reasonably be required from time to time to carry out
the intent and purposes of this Liquidation Trust Agreement, and to consummate the
transactions contemplated hereby.

              Integration. This Liquidation Trust Agreement, together with the Plan
and the Confirmation Order, supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, written or oral, of the parties hereto,
relating to any transaction contemplated hereunder. To the extent there is an
inconsistency between the Plan and this Liquidation Trust Agreement, the Plan shall
control.
                Interpretation. The enumeration and section headings contained in this
Liquidation Trust Agreement are solely for convenience of reference and shall not affect
the meaning or interpretation of this Liquidation Trust Agreement or of any term or
provision hereof. Unless context otherwise requires, whenever used in this Liquidation
Trust Agreement, the singular shall include the plural and the plural shall include the
singular, and words importing the masculine gender shall include the feminine and the
neuter, if appropriate, and vice versa, and words importing persons shall include
partnerships, associations and corporations. The words herein, hereby, and hereunder
and words with similar import, refer to this Liquidation Trust Agreement as a whole and
not to any particular section or subsection hereof unless the context requires otherwise.




                                            15
         Case 18-11625-LSS         Doc 436       Filed 09/09/19   Page 19 of 33



                Counterparts. This Liquidation Trust Agreement may be signed by the
parties hereto in counterparts, which, when taken together, shall constitute one and the
same document.

                 IN WITNESS WHEREOF, the parties hereto have either executed and
acknowledged this Liquidation Trust Agreement, or caused it to be executed and
acknowledged on their behalf by their duly authorized officers or representatives, all as of
the date first above written.

                              TINTRI, INC.


                              By: _________________________________________
                                  Name:
                                  Title:




                              LIQUIDATION TRUSTEE

                              Carroll Services, LLC

                              By: _________________________________________
                                  Name: James P. Carroll
                                  Title: Manager




                                            16

WBD (US) 47488596v4
             Case 18-11625-LSS   Doc 436   Filed 09/09/19   Page 20 of 33



                                     Exhibit 2




WBD (US) 47491976v1
              Case 18-11625-LSS             Doc 436       Filed 09/09/19        Page 21 of 33



                   Preserved Causes of Action of Debtor Against Third Parties

        Other than all claims and actions of the Debtor arising under sections 544, 547, 548, 549,
and 550 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) 1
against parties other than the Debtor’s current or former directors, officers, insiders or affiliates
(as such terms are defined in the Bankruptcy Code), any and all claims, rights of action, suits or
proceedings, whether in law or in equity, whether known or unknown, that any Debtor or Estate
may hold against any Entity, including any and all Causes of Action of the Debtor, including, but
not limited to, any and all Causes of Action against the Debtor’s current or former directors,
officers, insiders or affiliates are preserved.

       Without limiting the foregoing, the following exhibits, each of which is attached hereto,
include specific types of Causes of Action expressly preserved (collectively, the “Retained Causes
of Action”):

   Annex 1: Causes of Action related to insurance policies

   Annex 2: Claims, defenses, cross-claims and counter-claims related to litigation and possible
    litigation

   Annex 3: Causes of Action related to accounts receivable and accounts payable

   Annex 4: Causes of Action related to tax refunds and taxes

   Annex 5: Causes of Action related to contracts and/or leases

   Annex 6: Causes of Action related to deposits, adequate assurance postings and other collateral
    postings

   Annex 7: Causes of Action related to Avoidance Actions against the Debtor’s current or former
    directors, officers, insiders or affiliates (as such terms are defined in the Bankruptcy Code)

   Annex 8: Causes of Action related to commercial tort claims

   Annex 9: Causes of Action related to recharacterization




1
         Capitalized terms used herein, but not defined herein shall have the meanings ascribed such terms in The
Official Committee of Unsecured Creditors of Tintri, Inc.s Plan of Liquidation Under Chapter 11 of the Bankruptcy
Code [Docket No. 391] (the “Plan”).
             Case 18-11625-LSS        Doc 436     Filed 09/09/19     Page 22 of 33



                                            Annex 1

                         Causes of Action Related to Insurance Policies

        Unless otherwise released by the Plan or order of the Bankruptcy Court (including in
connection with the disposition of any assets), the Debtor expressly reserves all Causes of Action
based in whole or in part upon any and all insurance contracts, insurance policies, occurrence
policies and occurrence contracts to which the Debtor is a party or pursuant to which the Debtor
has any rights whatsoever. The Causes of Action reserved include Causes of Action against
insurance carriers, reinsurance carriers, insurance brokers, underwriters, occurrence carriers, or
surety bond issuers relating to coverage, indemnity, contribution, reimbursement or any other
matters.
             Case 18-11625-LSS         Doc 436      Filed 09/09/19     Page 23 of 33



                                                Annex 2

                      Claims, Defenses, Cross-Claims and Counter-Claims
                          Related to Litigation and Possible Litigation


        Unless otherwise released by the Plan or order of the Bankruptcy Court (including in
connection with the disposition of any assets), the Debtor expressly reserves all Causes of Action
against individuals or entities that are party to or that may become party to litigation, arbitration
or other type of adversarial proceeding or dispute resolution proceeding, whether formal or
informal, judicial or non-judicial, including, but not limited to the following:


 Tuller v. Tintri, Inc. et al., 4:17-CV-05714-YGR

 Clayton v. Tintri, Inc. et al., 17-CIV-04312

 Nurlybayev v. Tintri, Inc. et al., 17CIV04321

 Golosiy v. Tintri, Inc. et al., 17CIV04618
             Case 18-11625-LSS          Doc 436     Filed 09/09/19      Page 24 of 33



                                              Annex 3

           Causes of Action Related to Accounts Receivable and Accounts Payable

        Unless otherwise released by the Plan or order of the Bankruptcy Court (including in
connection with the disposition of any assets), the Debtor expressly reserves all Causes of Action
against or related to all entities that owe or that may in the future owe money to the Debtor.
Further, unless otherwise released in the Plan, the Debtor expressly reserves all Causes of Action
against or related to all entities or individuals that assert or may assert that the Debtor owes money
to them, including, but not limited to the following actions:


 Tintri, Inc. v. P1 Technologies, Adv. P. No. 18-50811-LSS

 Tintri, Inc. v. Nuvias Group, Adv. P. No. 18-50830-LSS

 Tintri, Inc. v. Abacus Solutions, LLC, Adv. P. No. 18-50831-LSS
             Case 18-11625-LSS          Doc 436     Filed 09/09/19      Page 25 of 33



                                              Annex 4

                      Causes of Action Related to Tax Refunds and Taxes

        Unless otherwise released by the Plan or order of the Bankruptcy Court (including in
connection with the disposition of any assets), the Debtor expressly reserves all Causes of Action
against or related to all entities that owe or that may in the future owe money related to tax refunds
of the Debtor. Further, the Debtor expressly reserves all Causes of Action against or related to all
entities that assert or that may in the future assert the Debtor owes taxes to them, including, but
not limited to with respect to the following:


California State Audit, SR GH 101-688240
             Case 18-11625-LSS          Doc 436      Filed 09/09/19      Page 26 of 33



                                               Annex 5

                       Causes of Action Related to Contracts and Leases

        Unless otherwise released by the Plan or order of the Bankruptcy Court (including in
connection with the disposition of any assets), the Debtor expressly reserves all Causes of Action,
based in whole or in part upon any and all contracts and leases to which the Debtor has any right
whatsoever. The Causes of Action reserved include Causes of Actions against vendors, suppliers
of goods or services, or any other parties: (a) for overpayments, back charges, duplicate payments,
improper holdbacks, deposits, warranties, guarantees, indemnities, recoupment, or setoff; (b) for
wrongful or improper termination, suspension of services or supply of goods, or failure to meet
other contractual or regulatory obligations; (c) for failure to fully perform or to condition such
performance on additional requirements under contracts with the Debtor before the assumption or
rejection, if applicable; (d) for payments, deposits, holdbacks, reserves or other amounts owed by
any creditor, utility, supplier, vendor, insurer, lender, lessor, or other party; (e) for any liens held
by the Debtor; (f) counter-claims and defenses related to any contractual obligations; (g) turnover
actions; and (h) for unfair competition, interference with contract or potential business advantage,
breach of contract, infringement of intellectual property, or any business tort claim.
             Case 18-11625-LSS        Doc 436     Filed 09/09/19     Page 27 of 33



                                            Annex 6

            Causes of Action Related to Deposits, Adequate Assurance Postings
                              and Other Collateral Postings


       Unless otherwise released by the Plan or order of the Bankruptcy Court (including in
connection with the disposition of any assets), the Debtor expressly reserves all Causes of Action
based in whole or in part upon any and all postings of security deposits, adequate assurance
payments or any other type of deposit or collateral.
             Case 18-11625-LSS        Doc 436      Filed 09/09/19     Page 28 of 33



                                             Annex 7

                        Causes of Action Related to Avoidance Actions


        Unless otherwise released by the Plan or order of the Bankruptcy Court (including in
connection with the disposition of any assets), the Debtor expressly reserves all Avoidance Actions
against the Debtor’s current or former directors, officers, insiders or affiliates.
             Case 18-11625-LSS          Doc 436      Filed 09/09/19     Page 29 of 33



                                              Annex 8

                     Causes of Action Related to Commercial Tort Claims

         Unless otherwise released by the Plan or order of the Bankruptcy Court (including in
connection with the disposition of any assets), the Debtor expressly reserves all commercial tort
claims against any individual or entity, including, but not limited to, claims and causes of action
of the Debtor against any of the Debtor’s current or former directors, officers, insiders or affiliates
(as defined in the Bankruptcy Code), including claims against the Debtor’s current or former
directors and officers for (i) wrongful acts such as gross mismanagement, material
misrepresentations, misstatements, errors, neglect, or breach of duty in connection with the
Debtor’s operations, practices, financial condition, or otherwise, including the Debtor’s financial
health and financial projections and (ii) acts, errors, misstatements, misleading statements,
omissions or breaches of duty in connection with the purchase or sale of, or offer to purchase or
sell, securities issued by the Debtor.
             Case 18-11625-LSS        Doc 436     Filed 09/09/19     Page 30 of 33



                                            Annex 9

                  Causes of Action Related to Recharacterization of Claims

       Unless otherwise released by the Plan or order of the Bankruptcy Court (including in
connection with the disposition of any assets), the Debtor expressly reserves all Causes of Action
against any Holder of a Claim to recharacterize any asserted Claim as equity in the Debtor,
including, but not limited to, recharacterization claims against:

 Cary Harty
 Insight Venture Parkers (Delaware) Viii, L.P.
 Insight Venture Partners (Co-Investors), L.P.
 Insight Venture Partners Viii, L.P.
 Insight Venture Partners (Cayman) Viii, L.P.
 Star Trinity, L.P.
 SilverLake Kraftwek Fund L.P.
 Silverlake Technology Investors Kraftwerk, L.P.
 Ken Klein
 Kieran Harty
 Peter Sonsini
 Ian Halifax
 Christopher Schaepe
 Lightspeed Venture Partners Viii, L.P.
 Thomas Cashman
 Michael Mcguire
 Nea Ventures 2008, Limited Partnership
 Adam Grosser
 New Enterprise Associates 12, Limited Partnership
 Lightspeed Venture Partners VIII, L.P.
 New Enterprise Associates 12, LP
 Silver Lake Kraftwerk Fund, L.P.
 Silver Lake Technology Investors Kraftwerk Fund, L.P.




WBD (US) 47489727v1
             Case 18-11625-LSS   Doc 436   Filed 09/09/19   Page 31 of 33



                                     Exhibit 3




WBD (US) 47491976v1
               Case 18-11625-LSS             Doc 436       Filed 09/09/19        Page 32 of 33




                                             September __, 2019


TriplePoint Capital LLC
c/o McDermott Will & Emery LLP
Attn. Timothy Walsh and Riley T. Orloff
340 Madison Avenue
New York, NY 10173

Carroll Services, LLC (the “Liquidation Trustee”)
c/o Womble Bond Dickinson (US) LLP
Attn. Matthew P. Ward and Ericka F. Johnson
1313 N. Market Street, Suite 1200
Wilmington, DE 19801

Re: Letter Agreement (the “Agreement”) regarding Definition of Consultation Rights

       On August 23, 2018, the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) entered the Order (Final) (I) Authorizing Debtor to Obtain Secured
Superpriority Postpetition Financing, (II) Granting Liens and Superpriority Administrative
Expense Status, (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection, and
(V) Granting Related Relief (Docket No. 197) (the “Final DIP Order”). Attached to the Final DIP
Order as Exhibit C were the settlement terms (the “Settlement”) between TriplePoint Capital LLC
(“TPC”), Tintri, Inc. (the “Debtor”), Silicon Valley Bank (“SVB”), and the Official Committee of
Unsecured Creditors of Tintri Inc. (the “Committee”).

        The Settlement provides TPC with consultation rights with respect to the Committee’s
and/or Liquidation Trust’s exclusive standing to prosecute Estate Claims (as defined in the
Settlement). The Settlement, however, does not define “consultation rights” and TPC and the
Liquidation Trustee (collectively, the “Parties”), through this Agreement, agree that “consultation
rights” consist of the following:

             The Liquidation Trustee, consistent with its fiduciary duties, agrees to pursue or not
              pursue the Estate Claims in good faith and for the benefit of TPC and all beneficiaries
              of the Liquidation Trust that will be established upon the effective date of The Official
              Committee of Unsecured Creditors of Tintri Inc.’s Plan of Liquidation under Chapter
              11 of the Bankruptcy Code (the “Plan”);

             To the extent practicable,1 the Liquidation Trustee will cause copies of any draft
              complaints, draft dispositive motions, and draft responses to any dispositive motions

1
        To the extent emergency motions or shortened notice is granted, it may not always be practicable to provide
two (2) business days’ notice of drafts; however, the Liquidation Trustee will make reasonable efforts to provide
TPC’s counsel with drafts in a manner that permits TPC an opportunity to comment.
               Case 18-11625-LSS              Doc 436        Filed 09/09/19        Page 33 of 33



              to be provided to counsel for TPC at least two (2) business days prior to any planned
              filing of any such documents and TPC’s counsel shall have the opportunity to
              comment within such notice period;

             The Liquidation Trustee will ensure that TPC’s counsel is aware of any settlement
              negotiations and will cause notice of any settlement offers to be provided to TPC’s
              counsel;

             Unless a response deadline to a settlement offer made to the Liquidation Trustee is
              sooner, 2 TPC, through counsel, shall have at least two (2) business days’ notice of any
              settlements offers either made by or to the Liquidation Trustee prior to the Liquidation
              Trustee making or accepting of any such offer;

             Until TPC’s claims against the Debtor are paid in full, TPC may veto the Liquidation
              Trustee’s acceptance of any settlement offer; provided, however, that TPC shall
              exercise good faith and have a reasonable basis for making any decision to veto a
              settlement offer that the Liquidation Trustee believes should be accepted;

             TPC, through its counsel, shall have reasonable access to the Liquidation Trustee and
              its counsel to discuss Estate Claims and related matters; and

             If a dispute arises between TPC and the Liquidation Trustee that is not able to be
              resolved consensually by the parties, TPC and the Liquidation Trustee hereby agree
              that the United States Bankruptcy Court for the District of Delaware has the sole and
              exclusive jurisdiction to resolve any such disputes.

         This Agreement shall be governed by, and construed under, the laws of the State of
Delaware, without regard to the conflict of law principles that would result in the application of
any law other than the law of the State of Delaware. In case any one or more of the provisions
contained in this Agreement should be invalid, illegal, or unenforceable in any respect, (a) the
validity, legality, and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby, and (b) the parties hereto shall enter into good faith negotiations to replace
the invalid, illegal, or unenforceable provision the effect of which come as close as possible to that
of the illegal, invalid, or unenforceable provisions.

        The provisions of this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. This Agreement is not
intended to and shall not be construed to give any third party any interest or rights (including,
without limitation, any third party beneficiary rights) with respect to or in connection with any
agreement or provision contained herein or contemplated hereby.




2
         To the extent a settlement is made to the Liquidation Trustee with a deadline to accept that is less than two
(2) business days, the Liquidation Trustee will provide prompt notice to counsel for TPC with a response deadline
that provides the Liquidation Trustee with sufficient time to respond.



WBD (US) 47488897v2
